Conway, J.
(concurring). I concur in view of the fact that it is permitted that the Supreme Court action continue to judgment. In that plenary action the Supreme Court will construe the franchise granted to the Staten Island Rail Road Co. and the Staten Island Railway Co. (incorporated under the Railroad Law of 1850 [L. 1850, ch. 140]), the predecessors of the Staten Island Rapid Transit Railway Company (hereinafter called Railway). Railway under its franchise has the right to transport (a) passengers and (b) freight. Its passenger service is intrastate. Its freight service is interstate. The commission has jurisdiction only over the former. The Interstate Commerce Commission has jurisdiction over the latter. Railway, rendering service both for passengers and freight, is the usual integrated railroad. The Supreme Court has jurisdiction over Railway and may enforce its orders and judgments against Railway affecting both passenger and freight service. The commission may make *532orders only as to passenger service. The Interstate Commerce Commission may make orders as to freight. It was for that reason that the City of New York brought its plenary action against Railway seeking to so construe its franchise that its passenger and freight service might be held to be interdependent and nondivisible. Thus, Staten Island would be certain to have an integrated railroad and not a railroad carrying only freight after having abandoned its passenger -service in its entirety. That might well result in irreparable damage, so it is claimed by the city, in that, under such conditions, no other railroad would enter Staten Island to render passenger service alone. That also, so the city argues, is the reason why Railway has made its application solely to the commission to discontinue and abandon the running of passenger trains on Staten Island since the commission has no jurisdiction over Railway’s freight service and thus when the ninety-day order for which provision is made in section 51-b of the Public Service Law expires on December 19th next, Railway will have divided its obligations under its franchise and charter into two parts and will have succeeded in abandoning one of those parts. Thus, says the city, Railway will have a profitable franchise to transport freight alone and Staten Island will never again have a railroad for the transport of passengers. Thus it may very well be that the Supreme Court is the only tribunal in this State which has plenary power to act with reference to Railway and its services as an entirety and that the Public Service Commission of the State of New York may eventually have to seek the aid of the Supreme Court because of its complete control of Railway while the commission has but partial control.
Loughran, Ch. J., Lewis, Dye, Fuld and Froessel, JJ., concur with Desmond, J.; Conway, J., concurs in separate opinion.
Ordered accordingly.